DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany  on 2017/01/08. It is noted, however, that applicant has not filed a certified copy of the 10 2017 200 139.9 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mausberg (US 2018/0216042 A1) in view of Mausberg (US 2016/0208204 A1) as evidenced by Bradshaw (US 2,360,844).                               
Regarding claims 1, and 3-5, Mausberg teaches a three phase laundry detergent wipe and a method for manufacturing it (abstract, 13) comprising making a liquid heavy duty detergent comprising polyvalent alcohols such as propylene glycol and glycerol, enzymes and surfactants (tensides) construed as step (a); [12, 14-15, 28: tables], utilizing two different active solids, as a second phase, in particulate form such as zeolite and phyllosilicates; [abstract, 14, claim 12], as components of liquid detergent being naturally insoluble in polyvalent alcohols and applying the detergent to a solid carrier (i.e. a third phase) wipe by impregnation; [12, 14-15].
Regarding claims 1-3, Mausberg does not teach the addition of soap to the composition to the point of oversaturation.  However, Mausberg-204 teaches a similar three phase cleaning composition comprising the addition of soap (obviously made by saponification fatty acid) to the detergent components [2: table 1].  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to add soap of Mausberg-204 to Mausberg with the motivation of enhancing the detersive efficacy of the composition wherein the composition as result of saturation (i.e. slating out) would expectedly for another phase that for the composition and the wipe there would be four phase present. The soap preparation is further evidenced by Bradshaw; [claims 1-15].
Furthermore, it should be noted that the addition of soap until oversaturation is construed as a routine laboratory practice.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the 
Regarding claim 5,  Mausberg does not teach the bleaching agent.  However, Mausberg-204 teaches that the three phase composition comprises a bleach; [28].  At the time, before the effective filing date, of invention to add bleaching agent of Mausberg-204 to Mausberg with the motivation of enhancing the soil removal the cleaning composition, as taught by Mausberg-204 above.
Regarding claims 7 and 8, Mausberg teaches the solid substrate is made of hydrophobic synthetic fibers which consists of homopolymeric continuous (i.e. endless) fibers; [claims 13-14].

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Mausberg (US 2018/0216042 A1) Mausberg (US 2016/0208204 A1), evidenced by Bradshaw (US 2,360,844), as applied to claim 1 and further in view of Mausberg (US 2017/ 0130176 A1).
Regarding claim 6, Mausberg does not teach the coating of active agents such as enzyme agent.  However, mausberg-176 teaches this limitation by utilizing a coating agent for protecting more sensitive active agents of the composition such as bleaching or enzyme component, with the motivation of preventing their exposure, or waste, before being introduced to the soil cleaning or washing site; [35-36].

Claims 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mausberg (US 2018/0216042 A1) in view of Mausberg (US 2016/0208204 A1).
Regarding claims 9-12,  Mausberg teaches a three phase laundry detergent wipe and a method for manufacturing it (abstract, 13) comprising making a liquid heavy duty detergent comprising polyvalent alcohols such as propylene glycol and glycerol, enzymes and surfactants (tensides) construed as step (a); [12, 14-15, 28: tables], utilizing two different active solids, as a second phase, in particulate form such as zeolite and phyllosilicates; [abstract, 14, claim 12], as components of liquid detergent being naturally insoluble in polyvalent alcohols and applying the detergent to a solid carrier (i.e. a third phase) wipe by impregnation; [12, 14-15].
Regarding claims 9-10, Mausberg does not teach the claimed four phase heavy duty laundry detergent. However, Mausberg-204 teaches a similar three phase cleaning composition comprising the addition of soap (obviously made by saponification fatty acid) to the detergent components; [25: table 1].  At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to add soap of Mausberg-204 to Mausberg with the motivation of enhancing the detersive efficacy of the composition wherein the composition as result of saturation (i.e. slating out) would expectedly for another phase that for the composition and the wipe there would be four phase present. 
Furthermore, it should be noted that the addition of soap until oversaturation is construed as a routine laboratory practice.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of 
Regarding claim 12,  Mausberg does not teach the bleaching agent.  However, Mausberg-204 teaches that the three phase composition comprises a bleach; [28].  At the time, before the effective filing date, of invention to add bleaching agent of Mausberg-204 to Mausberg with the motivation of enhancing the soil removal power of the cleaning composition, as taught by Mausberg-204 above.
Regarding claims 14-15, Mausberg teaches the solid substrate is made of hydrophobic synthetic fibers which consists of homopolymeric continuous (i.e. endless) fibers; [claims 13-14].

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over   Mausberg (US 2018/0216042 A1),  Mausberg (US 2016/0208204 A1), as applied to claim 1 and further in view of Mausberg (US 2017/0130176 A1).
Regarding claim 13, Mausberg does not teach the coating of active agents such as enzyme agent.  However, mausberg-176 teaches this limitation by utilizing a coating agent for protecting more sensitive active agents of the composition such as bleaching or enzyme component, with the motivation of preventing their exposure, or waste, before being introduced to the soil cleaning or washing site; [35-36].

                                      Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2021/03/12

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767